                   Case 19-12680-KBO              Doc 26       Filed 12/17/19         Page 1 of 5



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                      )
    In re:                                                            )    Chapter 11
                                                                      )
    CLOVER TECHNOLOGIES GROUP, LLC, et al., 1                         )    Case No. 19-12680 (KBO)
                                                                      )
                              Debtors.                                )    (Joint Administration Requested)
                                                                      )

      NOTICE OF AGENDA FOR HEARING ON FIRST DAY MOTIONS SCHEDULED
        FOR DECEMBER 18, 2019, AT 4:00 P.M. (PREVAILING EASTERN TIME) 2

Date and Time of Hearing:              Wednesday, December 18, 2019 at 4:00 p.m. (prevailing Eastern
                                       Time).

Location of Hearing:                  The Honorable Judge Karen B. Owens Bankruptcy Judge, United
                                      States Bankruptcy Court for the District of Delaware,
                                      824    Market   Street,   6th Floor, Courtroom    No.    3,
                                      Wilmington, Delaware 19801.

Copies of Motions:                    A copy of each pleading can be viewed on the Court’s website at
                                      https://ecf.deb.uscourts.gov and on the website of the Debtors’
                                      proposed      notice     and     claims   agent,     Stretto,   at
                                      https://cases.stretto.com/clover. Further information may be
                                      obtained by calling Stretto at: 855-923-0996 (toll-free; domestic)
                                      or      949-341-7245      (international)   or     emailing     at
                                      TeamClover@stretto.com.

      This agenda sets forth items in the order they appear in the first day motions binders
                 delivered to the Court. The status of each is set forth below.

1.           Voluntary Chapter 11 Petitions

             A.     Clover Technologies Group, LLC

             B.     4L Holdings Corporation

1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Clover Technologies Group, LLC (9236); 4L Holdings Corporation (0292); 4L Technologies Inc.
      (5035); Clover Ithaca Properties, LLC (9236); Refurb Holdings, LLC (1230); Clover Wireless, LLC (0313); and
      Valu Tech Outsourcing, LLC (3563). The location of the Debtors’ service address in these chapter 11 cases is:
      5850 Granite Parkway, Suite 720, Plano, Texas 75024.

2     Any party who wishes to attend telephonically is required to make arrangements through CourtCall by telephone
      (866-582-6878) or by facsimile (866-533-2946).




PHIL1 8570612v.3
                  Case 19-12680-KBO         Doc 26     Filed 12/17/19    Page 2 of 5




        C.         4L Technologies Inc.

        D.         Clover Ithaca Properties, LLC

        E.         Refurb Holdings, LLC

        F.         Clover Wireless, LLC

        G.         Valu Tech Outsourcing, LLC

2.      First Day Declaration. Declaration of Andrew Buck, Chief Financial Officer of Clover
        Wireless, LLC, in Support of the Chapter 11 Petitions and First Day Motions
        [Docket No. 18]

        Status:        The Declaration will be relied upon as evidentiary support for the first day
                       matters listed below.

MATTERS GOING FORWARD:

3.      Joint Administration Motion. Debtors’ Motion for Entry of an Order Directing Joint
        Administration of Chapter 11 Cases [Docket No. 3]

        Status:        This matter is going forward.

4.      Stretto 156(c) Retention Application. Debtors’ Application for Appointment of Stretto as
        Claims and Noticing Agent [Docket No. 7]

        Status:        This matter is going forward.

5.      Combined Disclosure Statement and Plan Confirmation Motion. Debtors' Motion for
        Entry of an Order (I) Scheduling a Combined Disclosure Statement Approval and Plan
        Confirmation Hearing, (II) Approving the Solicitation Procedures and Dates, Deadlines, and
        Notices Related Thereto, (III) Directing That a Meeting of Creditors not be Convened, and
        (IV) Waiving the Requirements to File Statements of Financial Affairs and Schedules of Assets
        Liabilities [Docket No. 6]

        Status:        This matter is going forward.

6.      Cash Collateral Motion. Debtors’ Motion for Entry of Interim and Final Orders
        (I) Authorizing Postpetition Use of Cash Collateral, (II) Granting Adequate Protection to
        the Secured Parties, (III) Modifying the Automatic Stay, and (IV) Scheduling a Final
        Hearing [Docket No. 8]

        Status:        This matter is going forward with respect to an interim order.

                                                   2

PHIL1 8570612v.3
                  Case 19-12680-KBO       Doc 26     Filed 12/17/19    Page 3 of 5



7.      Cash Management Motion. Debtors' Motion for Entry of Interim and Final Orders
        Authorizing the Debtors to (I) Continue to Operate Their Cash Management System,
        (II) Maintain Existing Business Forms, and (III) Perform Intercompany Transactions
        [Docket No. 9]

        Status:      This matter is going forward with respect to an interim order.

8.      Utilities Motion. Debtors' Motion for Entry of Interim and Final Orders (I) Determining
        Adequate Assurance of Payment for Future Utility Services, (II) Prohibiting Utility
        Providers from Altering, Refusing, or Discontinuing Services, and (III) Approving the
        Debtors’ Proposed Procedures for Resolving Adequate Assurance Requests
        [Docket No. 10].

        Status:      This matter is going forward with respect to an interim order.

9.      Customer Programs Motion. Debtors' Motion for Entry of Interim and Final Orders (I)
        Authorizing the Debtors to Maintain and Administer Their Existing Customer Programs
        and (II) Honor Certain Prepetition Obligations Related Thereto [Docket No. 11]

        Status:      This matter is going forward with respect to an interim order.

10.     All Claims Motion. Debtors' Motion for Entry of an Order Authorizing Payment of
        Certain Prepetition Claims in the Ordinary Course of Business [Docket No. 12]

        Status:      This matter is going forward.

11.     Wages Motion. Debtors' Motion for Entry of Interim and Final Orders Authorizing the
        Debtors to (I) Pay Prepetition Employee Wages, Salaries, Other Compensation, and
        Reimbursable Expenses and (II) Continue Employee Benefits Programs [Docket No. 13]

        Status:      This matter is going forward with respect to an interim order.

12.     Insurance Motion. Debtors' Motion for Entry of Interim and Final Orders Authorizing the
        Debtors to (I) Pay Their Obligations Under Prepetition Insurance Policies, (II) Continue
        to Pay Certain Brokerage Fees, (III) Renew, Supplement, Modify, or Purchase Insurance
        Coverage, and (IV) Enter into New Financing Agreements in the Ordinary Course of
        Business [Docket No. 14]

        Status:      This matter is going forward with respect to an interim order.

13.     Taxes Motion. Debtors' Motion for Entry of Interim and Final Orders Authorizing the
        Payment of Certain Prepetition Taxes and Fees [Docket No. 15]

        Status:      This matter is going forward with respect to an interim order.

                                                 3

PHIL1 8570612v.3
                  Case 19-12680-KBO       Doc 26     Filed 12/17/19    Page 4 of 5



14.     NOL Motion. Debtors' Motion for Entry of Interim and Final Orders (I) Approving
        Notification and Hearing Procedures for Certain Transfers of and (II) Declarations of
        Worthlessness with Respect to Common Stock [Docket No. 16]

        Status:      This matter is going forward with respect to an interim order.

15.     Creditor Matrix Motion. Debtors’ Motion Seeking Entry of Interim and Final Orders
        Authorizing the Debtors to (I) File a Consolidated List of Creditors in Lieu of Submitting
        a Separate Mailing Matrix for Each Debtor, (II) File a Consolidated List of the Debtors’
        Thirty Largest Unsecured Creditors, (III) Redact Certain Personal Identification
        Information for the Debtors’ Employees and European Union Member Countries’ Citizens,
        and (IV) Limiting Notice Required Under Bankruptcy Rule 2002 [Docket No. 17]

        Status:      This matter is going forward with respect to an interim order.

MATTERS GOING FORWARD FOR SCHEDULING PURPOSES:

16.     Chapter 11 Plan. Joint Prepackaged Chapter 11 Plan of Reorganization of Clover
        Technologies Group, LLC and its Debtor Affiliates [Docket No. 4]

        Status:      This matter is going forward for scheduling purposes only.

17.     Disclosure Statement. Disclosure Statement for the Joint Prepackaged Chapter 11 Plan
        of Reorganization of Clover Technologies Group, LLC and its Debtor Affiliates
        [Docket No. 5]

        Status:      This matter is going forward for scheduling purposes only.


                           [Remainder of page intentionally left blank]




                                                 4

PHIL1 8570612v.3
               Case 19-12680-KBO   Doc 26   Filed 12/17/19   Page 5 of 5



Dated: December 17, 2019       /s/ Domenic E. Pacitti
Wilmington, Delaware           Domenic E. Pacitti (DE Bar No. 3989)
                               Michael W. Yurkewicz (DE Bar No. 4165)
                               KLEHR HARRISON HARVEY BRANZBURG LLP
                               919 N. Market Street, Suite 1000
                               Wilmington, Delaware 19801
                               Telephone: (302) 426-1189
                               Facsimile:    (302) 426-9193
                               Email:        dpacitti@klehr.com
                                             myurkewicz@klehr.com
                               -and-
                               Morton R. Branzburg (pro hac vice pending)
                               KLEHR HARRISON HARVEY BRANZBURG LLP
                               1835 Market Street, Suite 1400
                               Philadelphia, Pennsylvania 19103
                               Telephone: (215) 569-3007
                               Facsimile:     (215) 568-6603
                               Email:         mbranzburg@klehr.com

                               -and-

                               Joshua A. Sussberg, P.C. (pro hac vice pending)
                               Matthew C. Fagen (pro hac vice pending)
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               601 Lexington Avenue
                               New York, New York 10022
                               Telephone: (212) 446-4800
                               Facsimile:    (212) 446-4900
                               Email:        joshua.sussberg@kirkland.com
                                             matthew.fagen@kirkland.com

                               Proposed Co-Counsel for the Debtors and Debtors in
                               Possession




                                        5

PHIL1 8570612v.3
